COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §              No. 08-21-00146-CR
  EUGENIO L. RODRIGUEZ,
                                                 §                 Appeal from the
                    Appellant,
                                                 §               109th District Court
  v.
                                                 §            of Andrews County, Texas
  THE STATE OF TEXAS,
                                                 §                   (TC# 1532)
                    State.
                                             §
                                           ORDER

       The supplemental clerk’s record (1 volume) containing the trial court's findings containing

the appointment of Arthur “Artie” Aguilar Jr. pursuant to this Court's order of January 14, 2022

has this day been filed. The Appellant’s brief is now due April 7, 2022.

       IT IS SO ORDERED this 8th day of March, 2022.

                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.